Citation Nr: 0328637	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  01-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





REMAND

On September 10, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the medical records from each 
entity identified by the veteran in his 
February 2003 VA Form 4138, included ALL 
post-July 1999 treatment records from the 
Sumter CBOC, Van Dorn and Columbia VA 
medical centers (VAMCs) including copies 
of the left knee x-ray and magnetic 
resonance imaging evaluation (MRI) 
ordered by the April 2002 VA examiner.  
From the VAMC, request notes, discharge 
summaries, consults, vitals, medications, 
labs, imaging, procedures, and problem 
lists.  If any of the above do not have 
any of the requested records, they should 
be asked to specifically say so.

2.	After associating with the record 
all evidence obtained in connection with 
the above development, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded orthopedic 
and neurological examinations.  Send the 
claims file to the examiners for review.
a.  The examiners, in conjunction with 
conducting the examination of the 
veteran, must review the claims' folder 
and must state that he/she did so prior 
to examining the veteran. 
b.  Thereafter, the examiners should 
elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.
c.  All relevant testing, including x-
rays, should be accomplished.
d.  Thereafter, the orthopedic examiner 
MUST conduct an evaluation of the 
veteran's left knee that takes into 
account all functional impairments such 
as pain on use, weakness, fatigability, 
abnormal movement, etc.  Functional loss 
due to such difficulties should be 
equated with additional loss in range of 
motion.  Thereafter, the examiner should 
be asked to note, taking into account the 
veteran's complaints of pain, whether the 
disability is manifested by adverse 
symptomology that equates to limitation 
of flexion of the left knee to 30 degrees 
or 15 degrees and/or extension of the 
left knee limited by 15 degrees, 20 
degrees, 30 degrees, or 45 degrees.  If 
the veteran is examined at a point of 
maximum disability, the examiner should 
affirmatively say so.  All findings and 
opinions should be set forth in detail 
and reconciled with all other opinions of 
record, including those of the August 
2000, July 2001, and April 2002 VA 
examiners.
e.  Thereafter, the neurological examiner 
should provide an opinion as to whether 
the veteran currently suffers from 
headaches, the diagnoses for the diseases 
processes causing the headaches, and 
whether it is at least as likely as not 
that the headaches developed during 
service or are otherwise related to 
military service.  In providing the above 
opinions, the examiner must specifically 
take into account, and make reference too 
the following: the two motor vehicle 
accidents the veteran was in while in 
military service (November 1994 and 
December 1995), the January 1994 tooth 
extraction, the May 1999 incident when he 
was struck in the nose by a softball, the 
normal July 2001 neurological 
examination, the diagnosis of headaches 
of "uncertain etiology" made at the 
July 2001 sinus examination, and the 
diagnosis of sinus headaches made at the 
August 2001 dental examination.  If it is 
determined that there is no current 
disability or opined that current 
headaches were not caused by the 
veteran's military service, the examiner 
should expressly say so and provide 
detailed reasons for such opinions.
f.  Legible reports of examination must 
be associated with the record and must 
include all examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





